Me. Chief Justice Holleeich delivered the opinion of the court: On July 10, 1933 claimant made application for a license to sell malt and vinous beverages at retail, and remitted with his application a money order for $50.00, being the license fee for a full year. However, a license could not be issued for a period beyond the end of the license year, to-wit, April 30, 1934, and license was therefore duly issued for the period ending April 30, 1934 and forwarded to claimant. The $50.00 remitted by claimant was deposited in the State Treasury, notwithstanding the fact that the amount of the license fee from the first day of the month in which application was made, to the end of the license year was $41.67, and no return was made to claimant on account of the overpayment made by him as aforesaid. Claimant is therefore entitled to the return of the amount so overpaid by him as aforesaid, to-wit, $8.33. Award is therefore entered in favor of the claimant for the sum of Eight Dollars and Thirty-three Cents ($8.33).